Citation Nr: 0922848	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 





INTRODUCTION

The appellant served on active duty for training from 
February to August 1957 and from June to July 1958.  He also 
had periods of inactive duty for training while a member of 
the Maine National Guard from January 1957 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The record reflects that the appellant requested in June 2008 
that he be scheduled for a hearing before a Decision Review 
Officer of the RO.  In October 2008, the Veteran's 
representative informed a Decision Review Officer that the 
appellant would accept a VA examination in lieu of an RO 
hearing.  Thereafter, neither the appellant nor his 
representative has requested that the appellant be scheduled 
for an RO hearing.  Accordingly, the appellant's request for 
an RO hearing is considered withdrawn.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss disability is 
etiologically related to noise exposure during active duty 
for training.

2.  The appellant's tinnitus originated while he was serving 
on active duty for training.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2008).

2.  Tinnitus was incurred in active duty for training.  38 
U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131; 38 C.F.R. §§ 3.6, 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Also, where, as here, the claimant's service treatment 
records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In his initial February 2007 claim, the appellant stated that 
a bilateral hearing loss disability and tinnitus began in 
1957 during his period of active duty for training.  He 
attributes both conditions to noise exposure associated with 
the firing of 75 mm guns.

With the exception of the report of the appellant's January 
1957 enlistment examination and the report of medical history 
completed in January 1957, the appellant's service treatment 
records are unavailable and presumed to have been destroyed 
by fire at the National Personnel Records Center.  Efforts to 
obtain additional STRs from alternative sources were 
unsuccessful.  At the enlistment examination, the appellant 
did not report a history of tinnitus or hearing loss and the 
examination did not disclose evidence of either disorder.

The appellant's DD 214 indicates that his military 
occupational specialty was fire control crewman.    

The file contains no clinical evidence related to hearing 
loss or tinnitus until February 2007.  A February 2007 
private audiology report notes that the appellant was 
referred by a physician because of hearing loss and tinnitus.  
It was noted that the appellant had a long history of noise 
exposure, but the circumstances of such exposure were not 
identified.   

The appellant was afforded a VA audiology examination in 
November 2008, at which the examiner took the appellant's 
service history into consideration in concluding that the 
appellant's current bilateral hearing loss disability and 
tinnitus were less likely than not caused by his time spent 
on active duty for training.  Based upon the appellant's 
hearing loss configuration, the examiner believed that the 
appellant's age and presbycusis (the effects of aging) played 
a significant role in the appellant's hearing loss and 
tinnitus .  Additionally, she supported her opinion by 
stating that the file contained no private records indicating 
that the appellant had sought treatment for hearing problems 
until more than fifty years after active duty for training 
had ended.

The appellant submitted the record of a February 2009 private 
audiological examination.  This record notes that the 
appellant's hearing history was unremarkable with the 
exception of exposure to excessive noise levels while working 
with artillery in the military.  Based on this history and 
the symmetrical configuration of the audiogram, the 
audiologist opined that it is more likely than not that the 
appellant's bilateral hearing loss disability is related to 
his military service. 

Following its review of the foregoing evidence, the Board has 
determined that the evidence supportive of the appellant's 
claims and the evidence against his claims is in approximate 
equipoise.  Although the VA examiner believes that age and 
the effects of aging played a significant role in the 
appellant's development of hearing loss and tinnitus, he did 
not specifically indicate that noise exposure did not play a 
role in the appellant's development of these disabilities.  
The private audiologist who saw that appellant in February 
2009 has essentially indicated that the audiogram is 
consistent with the excessive noise exposure reported by the 
appellant.

The VA audiologist's opinion is clearly based in part on the 
absence of corroborating evidence of the existence of either 
disability until many years following the appellant's 
discharge from service.  It is the Board's province to 
determine whether the appellant is credible.  The absence of 
corroborating evidence of the existence of either disability 
until many years following the appellant's military service 
is not determinative.

As noted above, for the most part, the appellant's service 
treatment records are not available.  The Board will not 
penalize the appellant because of the absence of service 
treatment records.  The appellant has specifically alleged 
that his tinnitus had its onset during service.  He is 
competent to so state.  There is no affirmative evidence 
indicating that hearing loss or tinnitus was not present 
prior to February 2007.  Specifically, there is no evidence 
showing that the Appellant was examined and found to have no 
tinnitus or hearing loss after his enlistment examination and 
prior to February 2007.   

The Board has considered the fact that the appellant reported 
a long history of noise exposure when he was seen by a 
private audiologist in February 2007 and only reported a 
history of excessive noise exposure in the military at the VA 
examination and when he saw another private audiologist in 
February 2009.  There is no doubt that he was subjected to 
excessive noise exposure while on active duty for training.  
It is not clear that he was not also exposed to excessive 
noise after his military service.

With resolution of reasonable doubt in the appellant's favor, 
the Board concludes that the appellant's tinnitus originated 
while he was serving on active duty for training and his 
bilateral hearing loss disability is etiologically related to 
noise exposure during his active duty for training.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


